FORM PX14A6G AMERICAN FINANCIAL GROUP, INC. – AFG Filed: April 29, Notice of Exempt Solicitation. Definitive Materials. United States Securities and Exchange Commission Washington, D.C. 20549 Notice of Exempt Solicitation Pursuant to Rule 14a-103 1. Name of Registrant: American Financial Group, Inc. 2. Name of person(s) relying on exemption: a. Calvert Social Index Fund and Calvert VP S&P MidCap 400 Index Portfolio, each acting through Calvert Asset Management Company, Inc., which will be renamed Calvert Investment Management, Inc. on or about April 30, 2011. b. Board of Pensions of the Evangelical Lutheran Church in America. 3. Address of person(s) relying on Exemption: a. 4550 Montgomery Avenue, Suite 1000N, Bethesda, MD 20814 b. 800 Marquette Ave., Suite 1050, Minneapolis, Minnesota, 55402 4. Written Materials: Attached are written materials, submitted pursuant to Rule 14a-6(g) promulgated under the Securities Exchange Act of 1934, that were distributed to the media as a press release. IMPORTANT PROXY VOTING MATERIAL NEWS RELEASE Contact: Melinda Lovins Melinda.Lovins@Calvert.com CALVERT SUBMITS SHAREHOLDER PROPOSAL IN EFFORT TO INCREASE BOARD DIVERSITY AT AMERICAN FINANCIAL GROUP BETHESDA, MD.///April 27, 2011// Calvert Asset Management Company, Inc.* and the Board of Pensions of the Evangelical Lutheran Church in America filed a shareholder proposal focused on the lack of diversity on American Financial Groups Board of Directors and within Senior Management. Shareholders will vote on Proposal #8, a non-binding resolution, at the companys May 11, 2011 annual meeting. The proposal recommends that the company amend current director search procedures to increase the likelihood of adding diverse candidates. Further, the proposal recommends that the company amend director selection criteria to specifically consider diversity in race and/or gender as part of desired board characteristics. Despite a growing body of research showing that there is a significant positive relationship between firm value and the percentage of women or minorities on boards, American Financial Group remains unwilling to consider diversity as part of every search for director candidates, said Aditi Mohapatra, Senior Sustainability Analyst, Calvert. This proposal comes in response to American Financial Groups position as an outlier among its peers on board diversity. Ø Nearly 80 percent of American Financial Groups peers within the Russell 1000 have at least one woman on their board of directors. Ø Currently, American Financial Group has no women and no minorities on its Board of Directors or within Senior Management. Ø The company has taken no proactive measures to address the lack of diversity. o Seventy percent of the S&P 100 consider diversity in the selection of board nominees and 44 percent specifically mention the consideration of diversity in race and/or gender as desired board nominee characteristics.[1] Ø The current board includes three directors with tenures over fifteen years. “The lack of diversity on boards is not a talent issue. Companies searching for a director nominee will find that there are plenty of qualified women and minorities who can bring independent, thoughtful views to boardrooms.” Mohapatra added, “We encourage American Financial Group to expand the director selection process and consider a wider range of candidates.” About Calvert Investments® Calvert Investments is a leader within the investment community in advocating for corporate diversity.
